Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 06/22/2022 is acknowledged.  Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-6 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 USC 103 as being unpatentable over Chol et al. (KR 2015050778 DWPI Abstract).
A method of administering an effective amount of an Aucuba japonica extract therein to any and/or all claimed subjects is claimed. 
[Please note that since Applicant is claiming using the claimed Aucuba japonica extract for prophylaxis use (i.e. to prevent), the administration of the Aucuba japonica extract to a subject in need thereof would inherently/intrinsically read on treating or preventing any and/or all diseases or disorders in a subject instead of just treating the claimed dry eye syndrome because it appears to Examiner that the language "to prevent” means that the claimed subject does not have or to yet have and/or be suffering from dry eye syndrome.]
Chol teaches an Aucuba japonica extract (the claimed plant extract could be orally administered as a nutritional composition) [Please note also that the cited reference’s Aucuba japonica plant leaf to be extracted with the same claimed solvent of an alcohol (i.e. ethanol) in the same manner as disclosed in Applicant's originally filed specification in page 3 (such as on page 3 of disclosing that extract ,may be extracted using water, acetone, and alcohol, for example, a c1-c6  alcohol, or mixture thereof as solvent) or within instant claims 2-3, would provide an Aucuba japonica extract containing the same claimed effective active ingredient/compounds therein to be administered therein) that could be administered to any and/or all claimed subjects therein. (see entire document including pages 1-2) 
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide an Aucuba japonica extract that could be administered to any and/or claimed subjects based upon the beneficial teachings provide by Chol as discussed above.  The adjustment of particular conventional working conditions therein (i.e. determining effective amount/ranges of an Aucuba japonica extract to be administered and the substitution of one form for another to be effectively administered) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
	[Please note in addition, also with respect to instant claims 2-4 and 6, please note that the patentability of a product such as that of the claimed Aucuba japonica extract product does not depend upon the method of production (i.e., the method of production of obtaining an extract product from the claimed botanical/plant species such as from the Aucuba japonica plant in a particular manner as claimed in claims 2-4 and 6 does not depend upon the method of production).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).] 



Conclusion
No claim is allowed.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/Primary Examiner, Art Unit 1655